Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior double patenting rejections are withdrawn in view of the terminal disclaimer filed on 01/24/2022.
The prior 35 USC 101 rejections are withdrawn in view of applicant’s amendments.
The prior 35 USC 112 written description rejection is withdrawn in view of applicant’s amendment canceling claim 20.
The following rejections are withdrawn in view of applicant’s amendments and reference from applicant’s filed IDS on: 01/26/2022 (which necessitated a new grounds of rejection):
Claims 1, 2, 5-12 and 14-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (US Application: US 2014/0324982, published: Oct. 30, 2014, filed: Apr. 29, 2013).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over in view of Agrawal et al (US Application: US 2014/0324982, published: Oct. 30, 2014, filed: Apr. 29, 2013) in view of Bibliowicz et al (US Application: US 2002/0049786, published: Apr. 25, 2002, filed: Oct. 18, 2001).
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over in view of Agrawal et al (US Application: US 2014/0324982, published: Oct. 30, 2014, filed: Apr. 29, 2013) in view of Fieldman (US Patent: 10126927, issued: Mar. 9, 2015, filed: Mar. 9, 2015).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021, 01/26/2022 and 04/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-9, 11, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US Application: US 2014/0324982, published: Oct. 30, 2014, filed: Apr. 29, 2013) in view of Bay et al (US Application: US 2018/0260782, published: Sep. 13, 2018, filed: Mar. 7, 2018).

With regards to claim 1. Agrawal et al teaches an improved messaging system based on conversation centric databases, comprising: 

at least one database (Fig 5); and 

at least one computing device in communication with the at least one database, the at least one computing device comprising at least one processor and at least one memory, the at least one memory communicatively coupled to the at least one memory, the at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the at least one processor  to perform operations comprising: 

receiving a plurality of messages in a first conversation (paragraph 0020 and 0021: text messages of a conversation reference a common hashtag); 

determining that a user input in the first conversation comprises information indicative of a topic (paragraphs 0020 and 0021: a user provides a string of characters that includes a predetermined character of a hashtag to indicate a topic of a conversation and a portion of characters describing the topic); 

storing in the at least one database an association between the information indicative of the topic and the first conversation, wherein the at least one database is conversation centric, and the at least one database stores the topic as an attribute associated with the first conversation  (paragraphs 0005, 0024 and 0070: messages having the topic identifier (interpreted as the claimed ‘attribute’) string data corresponding to a conversation are stored by a group chat engine);  

sending to a messaging application associated with a first participant of the first conversation at least a subset of the first conversation for display of the at least a subset of the plurality of messages in response to receiving an input from the messaging application indicative of a selection of the topic (paragraph 0017 and 0059: a user can view a desired a subset of messages through searching for messages that reference selected/desired topics/identifiers).

However Agrawal et al does not expressly teach parsing a second message in the first conversation; determining that the second message comprises information identifying a user; and authorizing the user to participate in the first conversation by at least accessing the plurality of messages in the first conversation. 

Yet Bay et al teaches parsing a second message in the first conversation; determining that the second message comprises information identifying a user; and authorizing the user to participate in the first conversation by at least accessing the plurality of messages in the first conversation (paragraphs 0083 and 0118:  from one or more messages in a conversation (such a second message) sent by a user, the message is determined to comprise metadata information that would identify at least one or more other receiving users that the message is intended for. The receiving user(s) is then authorized to receive the message to access the messages that are associated with the message (pooled to a division or group) ).

It would have been obvious to one of ordinary skill in the art to have modified Agrawal et al’s ability to associate topics with conversations for message retrieval, such that a receiving user can obtain a sent message (that identified the received user) along with the messages that are associated with the receiving user’s division(s)/groups, as taught by Bay et al. The combination would have allowed Agrawal et al to have managed message delivery to users while enhancing the categorizing and delivery of the messages (Bay et al, paragraph 0003). 

With regards to claim 2. The system of claim 1, Agrawal et al teaches the operations further comprising: 

determining that the topic is new by searching the at least one database, the at least on database comprising information related to topics (paragraph 0067: a new message that references a newly arrived/received topic identifier is received ); and 

storing in the at least one database information indicative of the topic based upon a determination that the topic is new (paragraph 0070: based upon the topic identifier being newly received, it is stored in a group chat database).

With regards to claim 4, which depends on claim 1, the combination of Agrawal et al and Bay et al teaches sending  the information indicative of the topic to  … … the authorized user , as similarly explained in the rejection of claim 1.

However the combination as explained in the rejection of claim 1 does not expressly teach … sending the information indicative of the topic to one or more messaging applications, wherein the one or more messaging applications comprise a second messaging application associated with the authorized user.

Yet, Agrawal et al additionally teaches … sending the information indicative of the topic to one or more messaging applications, wherein the one or more messaging applications comprise a second messaging application associated with the authorized user (paragraph 0070: a user can retrieve messages of conversations having the desired topic).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Agrawal et al and Bay et al’s ability to authorize/allow a user to view messages that are part of a conversation, such that the messages viewed can be based upon topic of information, as also taught by Agrawal et al. The combination would have allowed Agrawal et al and Bay et al to have incorporated information from group chats into search results (Agrawal et al, paragraph 0002). 

With regards to claim 5. The system of claim 1, Agrawal et al teaches wherein the at least one database comprises a plurality of conversations including the first conversation, the at least one database further storing information associated with participants of the plurality of conversations and a plurality of topics as attributes associated with the plurality of conversations (paragraphs 0017 and 0024: different conversations can be based on different topic identifiers that are saved, and the consent information for participants/users in the different conversations are also saved ).

With regards to claim 6. The system of claim 1, Agrawal et al teaches wherein the determining that a first message comprises information indicative of a topic comprises determining the first message comprises a predetermined character, as similarly explained in the rejection of claim 1 (paragraphs 0020 and 0021: the portion of the string indicating the topic includes a predetermined hashtag character), and is rejected under similar rationale.

With regards to claim 7, Agrawal et al and Bay et al teaches a method of improving a messaging service based on conversation centric databases, comprising: 

receiving, a plurality of messages in a conversation; 

determining that a user input in the conversation comprises information indicative of a topic; 

storing in at least one database an association between the information indicative of the topic and the conversation, wherein the at least one database is conversation centric, and the at least one database stores the topic as an attribute associated with the conversation;  

sending at least a subset of the plurality of messages to a first user device associated with a first user in response to receiving an input from the first user indicative of a selection associated with the topic for display of the at least a subset of the plurality of messages in response to the input from the first user, parsing a second message in the conversation; determining that the second message comprises information identifying a second user; and authorizing the second user to participate in the conversation by at least accessing the plurality of messages in the conversation, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. The method of claim 7, Agrawal et al teaches further comprising: 
determining that the topic is new by searching the at least one one database comprising information related to topics; and 
storing in the at least one database information indicative of the topic upon determining that the topic is new, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 9. The method of claim 8, Agrawal et al teaches wherein the information indicative of the topic comprises the at least a portion of a string indicative of the topic, as similarly explained in the rejection of claim 1 (a portion that is next to the hashtag character), and is rejected under similar rationale.


With regards to claim 11. The method of claim 7, Agrawal et al teaches further comprising: 

sending the information indicative of the topic to a second user device associated with the second user for display of an indication of the topic (Abstract, paragraphs 0022,  0024 and 0025: the second user can search for the topic and obtain the messages of the conversation of the topic).

With regards to claim 12. The method of claim 7, Agrawal et al teaches further comprising: 

receiving a third message from the second user (paragraph 0024: the second user consented to have his/her messages stored by the group chat engine (which stores and groups messages according to topic identifiers)); and 

adding the third message to the plurality of messages (paragraph 0024: a message from the second user that would reference a same topic identifier would be added to the plurality of messages that also reference the common topic identifier).

With regards to claim 14. The method of claim 7, Agrawal et al teaches further comprising: 

storing an association between the conversation and a plurality of participants of a conversation, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 15. The method of claim 14, Agrawal et al teaches further comprising: 

receiving a third message in the conversation (paragraph 0022: a message from a user can be received); 

identifying the plurality participants of the conversation (paragraph 0022: a plurality of participants/recipients in a group chat are identified); and 

sending the third message to a plurality of user devices associated with the plurality of participants for display of the third message (paragraph 0022: the received message gets sent the plurality of recipients/participants in the group chat).

With regards to claim 16. The method of claim 7, Agrawal et al teaches wherein a string comprises an identifier for determining that the string is indicative of the topic, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 17, Agrawal et al and Bay et al teaches  a non-transitory computer-readable storage medium of improving a messaging service based on conversation centric databases, storing computer-readable instructions that upon execution on a computing device cause the computing device at least to: 

receive a plurality of messages in a conversation; 

determine that a first message among the plurality of messages comprises a string indicative of a topic based upon the first message being parsed; 

store in at least one database an association between at least a portion of the string indicative of the topic and the plurality of messages, wherein the at least one database is conversation centric, and the at least one database stores the topic as an attribute associated with the conversation; 

send at least a subset of the plurality of messages to a first user device associated with a first user in response to receiving an input from the first user indicative of a selection associated with the topic for display of the at least a subset of the plurality of messages in response to the input from the first user, parse a second message in the conversation, determine that the second message comprises information identifying a second user; and authorize the second user to participate in the conversation by at least accessing the plurality of messages in the conversation, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 18. The non-transitory computer-readable storage medium of claim 17, Agrawal et al teaches further storing computer-readable instructions that upon execution on the computing device cause the computing device at least to: 

determine that the topic is new by searching the at least one database comprising information related to topics; and 

store in the at least one database information indicative of the topic upon determining that the topic is new, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 19. The non-transitory computer-readable storage medium of claim 17, Agrawal et al teaches further storing computer-readable instructions that upon execution on the computing device cause the computing device at least to: 

receive a third message from the second user; and add the third message  to the plurality of messages, as similarly explained in the rejection of claim 12, and is rejected under similar rationale.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Agrawal et al (US Application: US 2014/0324982, published: Oct. 30, 2014, filed: Apr. 29, 2013) in view of Bay et al (US Application: US 2018/0260782, published: Sep. 13, 2018, filed: Mar. 7, 2018) and in view of Bibliowicz et al (US Application: US 2002/0049786, published: Apr. 25, 2002, filed: Oct. 18, 2001).

With regards to claim 13. The method of claim 7, Agrawal et al and Bay et al teaches further comprising: 
… the first user device, … the authorization of the second user  … the plurality of messages, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

However, Agrawal et al and Bay et al does not expressly teach … sending to the first user device a notification indicative of the authorization of the second user to access the plurality of messages.

Yet Bibliowicz et al teaches sending to the first user device a notification indicative of the authorization of the second user to access the [collaborative space] (paragraph 0123L Fig 2: An interface is provided to a plurality of users in a collaborative space, such that the users can view members of a collaborative space that are authorized to join by viewing user states).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Agrawal et al and Bay et al’s ability to allow a second user to join/consent to joining one or more conversations (collaborative spaces), such that the other users can receive visual confirmation of which members have joined a collaborative space, as taught by Bibliowicz et al. The combination would have allowed Agrawal et al to have allowed “multiple users to collaborate” using collaboration applications across a network (Bibliowicz et al, paragraphs 0008 and 0009). 

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered.
With regards to the double patenting rejections, they are withdrawn, in view of the applicant’s filed terminal disclaimer.
With regards to the prior 35 USC 101 rejections, they are withdrawn in view of applicant’s amendments.
With regards to the prior 35 USC 112 rejection, it is withdrawn in view of applicant’s amendment.
With regards to applicant’s remarks concerning incorporating the subject matter of claim 3 into the independent claims, the examiner has considered these remarks, however upon considering IDS 01/26/2022 , a new grounds of rejection has been applied based upon the Bay et al referenced supplied/cited in the IDS (see MPEP 706.07(a): “ Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended …”. The examiner respectfully directs the applicant’s attention to the rejection of the independent claims above for an explanation as to how the claims are rejected under the combination of Agrawal and Bay et al. 
With regards to the pending dependent claims, the applicant points out they are allowable in view of the amendments to the corresponding independent claims. However, this argument is not persuasive since the amendments have been shown/explained to be rejected above.

Note
In the interest of expediting the prosecution of the application, the examiner recommends an interview to discuss the aspects of: 1) Authorizing, 2) Whether the second user was prevented from conversation access prior to authorization, and 3) How information is processed from the second message to recognize a second user (mention of second user’s name within the message?).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178